SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 29, 2011 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) MARYLAND 333-171913 45-1496206 (State or other jurisdiction of (Commission File Number) (I.R.S. employer incorporation or organization) identification number) One Farm Glen Boulevard, Farmington, CT Farmington, Connecticut 06032 (860) 676-4600 (address and telephone number) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EX-99.1: Press Release Item 8.01 Other Events. First Connecticut Bancorp, Inc., the holding company for Farmington Bank announced that it closed its initial public stock offering today.Shares of First Connecticut Bancorp, Inc. (CUSIP Number 319850 103) will begin tradingThursday, June 30, 2011, on The Nasdaq Global Market under the symbol “FBNK.” A copy of the Press Release is included as Exhibit 99.1 to this current report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CONNECTICUT BANCORP, INC. By: /s/ John J. Patrick, Jr. John J. Patrick, Jr. Chairman, President and Chief Executive Officer Date:June 29, 2011 EXHIBIT INDEX Exhibit Number Description 99.1: Press Release
